MEMORANDUM**
Joseph Ricardes Vasquez appeals his jury-trial conviction and 63-month sentence imposed for carjacking, in violation of 18 U.S.C. § 2119, and his consecutive 120-month sentence imposed for using a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A). Vasquez’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Vasquez has filed a pro se supplemental brief.
Our review of the Anders brief and the pro se brief, and our independent review of *573the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.